Supplement to CALVERT VARIABLE SERIES, INC. Calvert VP SRI Strategic Portfolio Statement of Additional Information dated April 30, 2012 Date of Supplement: December 13, 2012 The Calvert Variable Series, Inc. Board of Directors (the “Board”) has approved (i) the removal of Thornburg Investment Management, Inc., as investment subadvisor for Calvert VP SRI Strategic Portfolio (the “Portfolio”) and (ii) the assumption of the day-to-day management of the Portfolio by the current investment advisor, Calvert Investment Management, Inc., effective as of December13,2012. The Board also approved the reorganization of the Portfolio into the Calvert VP S&P 500 Index Portfolio and has recommended approval of the reorganization by Portfolio shareholders. In February 2013, a Prospectus/Proxy Statement will be mailed to Portfolio shareholders that will contain additional information about the reorganization and voting instructions. If the Portfolio’s shareholders approve the reorganization, the Portfolio will be merged into the Calvert VP S&P 500 Index Portfolio on or about April 30, 2013. If your variable annuity contract, variable life insurance policy, qualified pension plan or qualified retirement plan (each, an “Account”) remains invested in Portfolio shares at the time the reorganization is consummated, your Portfolio shares will be replaced by shares of Calvert VP S&P 500 Index Portfolio and thereafter the value of your Account will depend on the performance of Calvert VP S&P 500 Index Portfolio, rather than that of the Portfolio. The Statement of Additional Information (“SAI”) is supplemented as follows in order to reflect the change in portfolio manager: All references to Thornburg in the SAI are deleted, and all references to the “Subadvisor” of the Portfolio are replaced with references to Calvert as the “Advisor”. Under “Investment Advisor and Subadvisors” on page 26 under the list of advisory fees in the middle of the page, add the following sentence: The Advisor has agreed to voluntarily waive 0.15% of its advisory fee for Strategic, commencing on February10,2013, for as long as the Advisor is the sole investment advisor to Strategic. Under “Investment Advisor and Subadvisors ― Subadvisors” on page 27, delete the first paragraph relating to Thornburg. 1 Under “Portfolio Manager Disclosure ― Other Accounts Managed by Portfolio Managers of the Portfolios ― STRATEGIC” on page 27, replace the charts relating to Thornburg with the following: Calvert: Natalie A. Trunow Accounts Managed other than Strategic as of December 11, 2012 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 5 7 Total Assets in Other Accounts Managed $1,629,537,776 $132,427,024 $34,926,129 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure ― Potential Conflicts of Interest in Managing a Portfolio and Other Accounts ― STRATEGIC” on page 29, replace the information relating to Thornburg with the following: Calvert : Natalie A. Trunow When a Portfolio Manager has responsibility for managing more than one account, potential conflicts of interest may arise. Those conflicts could include preferential treatment of one account over others in terms of allocation of resources or of investment opportunities. The portfolio management team members are aware of and abide by the Advisor’s trade allocation procedures, which seek to ensure fair allocation of investment opportunities among all accounts. The Portfolio relies on a pro rata allocation methodology that considers such factors as account size, investment objective, holdings, suitability and availability of cash for investment. In addition, performance dispersion among accounts employing similar investment strategies but with different fee structures is periodically examined by the Advisor to ensure that any material divergence in expected performance is adequately explained by differences in the investment guidelines and timing of cash flows. 2 Under “Portfolio Manager Disclosure ― Compensation of Portfolio Managers of the Portfolios ― STRATEGIC” on page 30, replace the chart relating to Thornburg with the following: Calvert: Natalie A. Trunow Compensation with Respect to Management of Strategic Portfolio and Other Accounts as of December 11, 2012 Type of Compensation Received Source of Compensation Criteria on which Compensation is Based Salary (cash) Calvert Fixed annually. Based on experience and responsibilities. Competitive with industry peers / standards. Bonus (cash) Calvert Paid annually. Based on quantitative formula linked to long- and short-term corporate financial performance (i.e., net earnings) of Calvert Investments, Inc., parent of the Advisor, long- and short-term performance of Portfolios overseen, relative to Portfolio benchmarks, and growth in Portfolio assets. Also based on qualitative factors, such as the ability to work well with other members of the investment team. Deferred Compensation None N/A Other Compensation or Benefits Not Generally Available to All Salaried Employees None N/A Under “Portfolio Manager Disclosure – Securities Ownership of Portfolio Managers of the Portfolios” on page 32, replace the information relating to Strategic with the following: Portfolio Firm Name of Portfolio Manager Portfolio Ownership Strategic Calvert Natalie A. Trunow None 3
